Charles Hatfield, the claimant in this case, was a member of troop “B,” First Cavalry, Illinois National Guard. In March, 1898, he enlisted in said organization, and on the 31st day of August, A. D. 1899, and while the troop was in Camp Lincoln, near Springfield, Illinois, in their annual encampment while on duty as a member of said troop he received an injury by his horse falling on him while making a charge on the parade ground which resulted in his right arm and shoulder being-broken. Colonel Young was in command of the regiment at the time, and Lieutenant Douglass was in command of troop “B.” Captain Bornique gave the command to charge the batteries. As they went by, the cannon were fired and the balloon on the parade ground ascended and the horses were frightened and became tangled up together and the horse of claimant collided with another horse and fell about midway of the parade ground. The horse in falling struck him on the head and knocked him down on his shoulder and arm, fracturing both, the saddle striking him and the horse rolling over him. At the time of the injury the claimant was a carpenter and earning fifty dollars per month. He was treated by Dr. Robertson. from the third day of August, 1899, the day of the injury, to September 2, 1899, when he returned to Bloomington, Illinois, his home. Dr. Fulwiler, of Bloomington, Illinois, attended him from that time to December, 1899, and has attended him many times since. The evidence shows that claimant was exercising due care and caution and was in the line of his duty at the time lie received the injury. The evidence also discloses that the injury was serious and painful and may be permanent in character. The evidence shows claimant has incurred a liability of one hundred dollars for services of a physician and has also been unable to earn anything since his injury. The claimant is fully supported in his evidence by the testimony of his superior officers and comrades and by the testimony of his physician showing clearly a right of recovery. We are therefore of the opinion a claim should be allowed in his favor for one thousand dollars, -the amount-claimed. Claimant is therefore allowed one thousand dollars.